Citation Nr: 1429381	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lung disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral hearing loss disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1954 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue(s) of entitlement to service connection for a tremor of the upper extremities and entitlement to service connection for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not appeal a September 2008 rating decision which denied service connection for a lung disorder and for a bilateral hearing loss disability.

2.  Evidence received since the September 2008 Board decision, including May 2006 and July 2006 letters from Alan Hassan, M.D., relate to the previously unestablished element of whether the Veteran's current lung disorder is attributable to service.

3.  Evidence received since the September 2008 Board decision, including a May 2006 letter from Alan Hassan, M.D. relates to the previously unestablished element of whether the Veteran's current bilateral hearing loss disability is attributable to service.

4.  The Veteran has a lung disorder, to include COPD, and the medical evidence relates it to his service, to include chemical exposure, which was reported by the Veteran and is consistent with his military occupational specialty as a Bupersman onboard the U.S.S. Bennington.

5.  The Veteran has a bilateral hearing loss disability, and the evidence is at least in equipoise as to whether the hearing loss is related to service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The September 2008 Board decision denying service connection for a lung disorder is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The September 2008 Board decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

4.  New and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for a lung disorder, to include COPD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


ORDER

The claim of entitlement to service connection for a lung disorder is reopened, and service connection for a lung disorder, to include COPD is granted.  

The claim of entitlement to service connection for a bilateral hearing loss disability is reopened, and service connection for a bilateral hearing loss disability is granted.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


